Case 3:20-cv-05671 Document 8-1 Filed 08/13/20 Page 1 of 1

 

Appellate Biutsinn of the Supreme Court

uf the State of New Pork
Srceond Juvictal Department

4, Aprilanne Agosting, Clerk of the Appellate Division of the
Supreme Court of the State of New York, Second Judicial Department,
do hereby certify that Gary Andrew Bornstein was daly
licensed ann adinttted to practice as an Attorney and Connselor-at-Caw
in all the courts of the State, according to the laws of the State and the
rourt rules and orters, onthe 4th day of November 1955,

has duly taken and subscribed the oath of office preseribed by law, has
been enrolled in the Roll of Attorneys and Courselors-at-aw an file in
ny office, has duly registered with the administrative office of the
rourts, a according to the records of this court ts in gand standing as

an Aitoruey and Counselor-at-Baw.

Iu Witness Wihereaf, J have hereunto set
my fanud aud affixed the seal of said
Appellate Diutsion on Auoiust 17, 2020,

Clerk of the Court

 
